Citation Nr: 0935103	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1955 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009)) redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law particularly 
requires VA to obtain any relevant records held by any 
Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), 
(c)(3).  

The Veteran's complete service treatment records (STRs) have 
not been associated with the claims file.  The Veteran had 
active service from September 1955 to August 1978.  When the 
RO requested the Veteran's STRs in September 2005, the 
Veteran's periods of active service were listed as October 2, 
1972, to October 1, 1975, and October 2, 1975 to August 31, 
1978.  The claims file contains medical history reports and 
examination results from the Veteran's enlistment in July 
1955 and from his discharge and reenlistment in September 
1958.  There are no treatment records from 1955 to 1958, and 
there is a complete gap in the STRs from 1958 to 1975, 
although there are dental treatment records which begin in 
April 1970, a 1969 statement praising the Veteran's work 
performance in Vietnam, a statement by the service department 
that the Veteran served on undetermined "TDY" in Vietnam, 
and a 1969 travel voucher which shows that the Veteran 
travelled roundtrip from McClellan Air Force Base to Vietnam 
in 1969. 

The record does not indicate that the RO resubmitted a 
request for the Veteran's STRs with his correct dates of 
service, and it does not contain an unequivocal statement 
that the complete STRs are not available.  The Veteran 
contends that he was treated from 1965 to 1968 in Wiesbaden, 
Germany, and from 1968 to 1978 at McClellan Air Force Base.  
Therefore, a remand is necessary in order to obtain the 
missing STRs or to ascertain whether they are not available.

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the law and pertinent 
Court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Provide 
the Veteran with the opportunity to 
submit information and authorization 
for VA to obtain records of any 
additional treatment he has undergone 
for the claimed disability.

2.	The RO should request a complete copy 
of the Veteran's STRs from the 
custodian of such records, including in 
its request the complete date of the 
veteran's active service and noting the 
gaps in the records previously 
furnished by the service department.  
Attempts to obtain these records should 
continue in accordance with 38 U.S.C.A. 
§ 5103A(b)(3) and implementing 
regulations.  If further STRs cannot be 
obtained, a written summation of their 
unavailability should be included in 
the claims file.


3.	Thereafter, the RO should readjudicate 
the Veteran's claim for service 
connection for rheumatoid arthritis.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with an 
SSOC.  The case should then be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

